2
                          /igg$g
                                              m
                                   u

OFFICE OFTHE   ATTORNEYGENERAL     OF TEXAS




Eon. Robert I?.Cherry
County Attorney
SLSque county
&31~isii%n,

Deer air:




                                              .
Hon. Rotkmt P. Chmry, April 26, 1939, Page 2
                         b,

          4. Is the oounty attorney entitl-
    ed to any ree upon conviotlon or plea
    of guilty to a misdemeanorin the coun-
    ty oourt where the sentenoe imposed is
    00dinb0d    in jail for a period 0r
    time without rine and where no tine or
    costs are actually paid by the derend-
    ant?




           we rlll   take thou up in th#clml&
                                            ,in
whiah they ore submittedand dlmoum thrn ory‘at
a timo,



           *Whenever a dirtriot or a qounty
     attornsyha8oolleot~ddn~iorthe
     state OX'w   OOlltltJ,
                          hs dhd.i%With%
     thirty -8 artarreoM.vingthe same
     pay it Into th8 itat4 or tha soun*to
IIon.Robert I?.Cherry, April 26; 15139,Page 3

       v&ioh it belongs ai'terdeductingthere-
       iran and retaining the oommissionsal-
       lowed him thereon by law, auuh dlstriot
       or county attorney shall be entitled to
       tea per oent commissionan the rirst
       thousand dollars oolleoted by him fn any
       one ease for the state or county from
       any inaividue4 or aaupany and l'lveper
       OeoltWldL18lQ8OV~OIlOthOUsaad&l-
       ler8, to bo retained out 0r tlm llaley
       when ooUeoted, and he &all also bo
       OlltitrSdtO~OtainthS SSBISOOlIUIiiSd~
       on all oolleotionaniadefor the atatb
       or any oounty."
           Uader thl8 Poole, a oouutp attoraey
18 entitm to the oanmi881m thamin ~Speoified
r0r moneywlleotod byhimin a 8Utt again8t *ha
tax oolhator ra 8h6rtage ln his amount wit&
ths St&O. -~ilOt~&thi88ZtiO~~       OOnitlSsdrith
Artlole 950 of the Oode oi Criminal Probedure&~
It 18 our opinion that th8 oouaty attorney i#
entitL.dte the OQS&S81OM protided by Artidlr
s33~0rthe Retimed cltil Statutes whioh iokta&
pro4nltmanjr~tuQtoanQtualu~~oa6
thouSanddo~8ooll~~b.rirrgcrrOrultaep
au 8uamoIIIF oothou8anQ do-S.
           I8 ixlmwerto quO8tlm x0. &,wOwOkll4
cry, thi%twhth it 18tI'UO that th8 0ti8aiOBXW8"
courthas thb.pwerto   omployattornePBtoaadat
th0   00i&Utg   attwwy       fn   th8     pTO843OUtiOll   Of   it8
Qlah8 and8U%t8
             andtOp(v iOr 8Wh I)eTVtOM orrt
Or 00&Y   fUw;‘thi8 ~3008n0t MXI that mdOJIW
miwioners' aourt has the power to dOpr1vO the
oounty attorney or his rightful authority, nolp
doss It mean,thatmsrelybeoausea     WXJOn~t
whom a jU~ti    is takan, a8 in a tax suit, 8808
tit to pay the money dlreo~~to the oounty freas-
urer, that the oaunty attcpmy is not entltlad
to his ~ommi.sslcm~.It18 OllrOpiniOXlthatths
Eon. Eobert P, Cherry, April 26, lQ39, Page 4
                                      -

Cozmiissloners*Court has tha right to order the
p:iymnt of such part of the funds ED are right-
fully due to the oounty attorney,to suoh oomty
attorney. In support or our opinion In regard
to this question, No. 2, we ofte you to Tex. Jur..
Vol. 11, p. 575.
              In answer to your questfanNo. 3, sub-
mitted to ua, we a&n      rder yourto Art&al0 935
of the .BevfsodOivll Statutes,    a8 herolnbeforo
8et   tarth~andUhiohyouhaV08o thoraughlJdi#-
ouared   ia the brfai .whlohmu 8ubrpitted fo thlo
dS@dXWt       ~!~long~&thyO~~ro~~~f~~Opin%iM~
                  It i8 not nue8uWy          that t&8 8Ult be
riled la order for the oou~&y attommy                      to'be WF
titled to tho oommloolo~ pmvldod, and it io our
opinl~thatwhbnfhooormtyat~~~8                                  saaplhd
with Or xaet%ho roquimmonto Or AFtiUle 339 and
Art1010 333, uhlah ay bo don0 aithg by ii
sultorinstitutingouahothlrrg~ee~                                 9
                                                                 a8     1)
neoessary,and money~i8            ooXbot8d a8 rooult 0r
the OffOh nude by tho ooutktylttoxhq, tbrowh
th8 prooeediagoimtituteb by 8wi.oo~uty                         attor-
ney, that ho Lo eatit&d to thm @Omd.O8ii4llcl                      pEo-
ridad by fboos otattiso,and thio i8 bX10 ova
though      the   money is aotwUy          pa54   to. tha otnanty
tma8ursr~or to the O~8Bf~ofo*                       tburt~        @OF
holding fa this ‘regard i8 8Upport.d                  w    TWl’Ou
Y; Grqen, 31s.U. iIS& In uhiolitho court holdo
that whom3 t&o oouty           attorney h68 tendered'hio
 8trrPlOe8      a8 W$lirsd by Al’tiOr,          989, ho is Oil-
titled to his ~OSM3.88hlo             eV.8    thW#l 8Wh 8-
V3.088     were   refuud,   and   the    Oounty i8 liabl0           1Fb-r
     ymed to him or the oda~lons                   provided by
 3%.       See also l5 Tar. Jbr., p. 404.
           Ih answer to your quest&an Ho, 4, we
will atate that this departmnt has repsatebly
held that the oounty attorney.;Lbnot ent,itlsdto
any ree upon oonvlotionor plI$:0r guilty to a
Hon. Robert F. Cherry, April 26, 1939, Page 5


misdemeanor in the county aourt where the sen-
tence imposed is confinement in jail ior a period
of time without fine and where no fine or cost
are actually paid by the defendant_.7JnderArticle
1061 of the Code ot Criminal Procedure of Texas
you will find that the fee provided for the dls-
trict and county attorney 18 to be taxed against
the defendant. ~~Yo)c, ~0 rind uo pro~idi0~   or
law In the statutes or elsewhom uhiah would en-
title the aounty attome to anf.fee for aonvlo-
tion In the county ooort where the sentence inposed
is punishmentby oonrinementin jail, 1t.i~;
thererore,our opinion,   as heretofore held by
this department,that the oounty kt$arney is not
entitled to any ree upon oonviotlonor plea'of.
gt$lty to a mliedeqm?mor  In the aounty aourt.whem
the sentenae impoe@d io oogifinement  In jail for
a period of time~yl.thimt  fine and where no fln~e!
               :.~..:; pa&d by the,defellban$.
or costs are a.@iti~ll.y
           In 4&&r to your question mr0.5, it
is our opinion that thera fsno BtatutorJ author%-
ty forthe commissioners*Court to tillorany 6uma
of money to its member8 Mr expenses. As stated
in your brief submitted to u(l;It md      certainly
seem that the Commissioners*   ,Courtdoes not have
the power to allow its members any amount of money
in~addltloato the salary presoribsd    by law.
          In answer to pur question Ho. 6,'ws
refer you to Artiale 5897, as emended, of~the .Be-
v$f;zp;l    Statutes of Texas. This artio3.Freads
          :
          "lEaohdistrict, county end pre-
     ainct offiaer, at the close of each
     fiscal year (Deaember 31at)~ahall make
     to the district court of the county In
     which he resides a sro& StateIWnt,   in
     triplicate, (on forms designed +d ap-
     proved by the state auditor) a COPY of
Ear;   1    i?obcrtP. C:ti:rry,,kprll
                                    26, iQS9, l?qe 6

           wLlc!inti;~cxmnt&hell be Pormrded to
           the st :t? mdltor by the alerk of
                                           ...the
                                              .
           district comt of eald aoumyvntnm
           t idrty days after the same has been fil-
           ed ln his office, and one aopy to be
           filed with the county auditor, If any;
           othenvise sri;dcopy sf~I.1be filed with
           the Cormissloners* Court. Said report
           shall ahow the emountorallfM8,o~
           missiona and oonpmnoatlaawhatever oarned
           by said offioer d&g    the fiwal 7eaq
           and seoondly,shallehowthe amount of
           fees, oommlssionsand oorapensation ool-
           leoted by him during the flieodlpart
           thirdly, said report shall oontaln en
           itaraized statemat of all feea, eon&r
           alow and compensatiaoeiumed during tha
           fieoal year whloh were not oollwted,
           together with the name of the party aridg
           said fees, uommissIonrran6 oom~tlas,
           Said report shall be filed not Xatar
           then February lat follm3n.g the.elosa
           OS the fisoal year.arrdfor saoh day
           after said date that Baid report .rexnalna~’
           not filed saidoffloorahaU.bellabl~
           to a pen&y of twaxty-flvodoJJar8,
           rhlahmaybereaomxwd     bytheaoauctyin
           a suit broughtrar Mach purpoaas,and
           in   aaditicm   said offlt%aC &all   be sub-
           jeot to removal from offioo,W
          In           CKnlstruingthl8 artiOlB it 18 our
o&im    that           the aounty attorne7 Is required to
file sutt to           reoovor the penalty provided by euah
article when           ordered to do 80 by the Oommiaaion-
ems.'court.
          Trusting that this mtisfaotorlly
answer8 your inquiry, we,are
                       .:'
                        -
                       "Yours very truly
                               ATTORREY GWAL      OF TlEU8


FCC tomb